

115 HJ 135 IH: Supporting Israel’s right to defend its borders, and for other purposes.
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA115th CONGRESS2d SessionH. J. RES. 135IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Zeldin (for himself and Mr. Gottheimer) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONSupporting Israel’s right to defend its borders, and for other purposes.
	
 Whereas Hamas is an organization designated as a foreign terrorist organization by the Department of State since 1997;
 Whereas Hamas, which has controlled Gaza since 2007, bears responsibility for the humanitarian situation there;
 Whereas, on March 30, 2018, Hamas declared a 6-week campaign called the March of Return to reclaim Jerusalem and incite violence on the Gaza border against the State of Israel; Whereas demonstrators in Gaza were armed and threw hand grenades, stones, and firebombs at Israeli troops using violence under the guise of a protest;
 Whereas Hamas distributes payments to demonstrators and their families for deaths and wounded participants during the March of Return protests;
 Whereas Hamas has jeopardized the lives of innocent civilians living in Gaza and has targeted those in Israel;
 Whereas Hamas uses civilians as human shields; Whereas Hamas has been explicit in its desire to instigate violence as a media tool in the international court of public opinion;
 Whereas the Office of the United Nations High Commissioner for Human Rights (OHCHR) publicly called for yet another investigation of Israel while making no mention of Hamas’ continued assault against Israel;
 Whereas, on December 21, 2017, the United Nations General Assembly adopted United Nations General Assembly Resolution A/RES/ES–10/19, which rejects United States recognition of Jerusalem as the capital of Israel;
 Whereas the Government of Israel has taken important steps to show restraint in Gaza; Whereas the Government of Israel has accepted and implemented numerous ceasefire agreements that Hamas has rejected;
 Whereas Hamas refuses to recognize Israel’s right to exist; Whereas Israel, like every other sovereign nation, has a responsibility to protect its citizens and defend its borders;
 Whereas, on May 29, 2018, Hamas and the Palestinian Islamic Jihad launched the largest mortar attack against Israel since the 2014 Israel-Gaza war; and
 Whereas Hamas and the Palestinian Islamic Jihad announced these attacks in retaliation for Israel’s actions during the Marches of Return protests: Now, therefore, be it
	
 That Congress— (1)condemns the actions taken by Hamas in Gaza;
 (2)supports Israel’s right to defend itself against Hamas, a foreign terrorist organization; (3)urges the United Nations and United States allies to support Israel in its self-defense against Hamas and condemn all those who condemn Israel’s right to safeguard its citizens against violence;
 (4)condemns all who support the goals of Hamas by condemning Israel’s right to safeguard its citizens against violence; and
 (5)reaffirms the United States strong concern with the dire humanitarian situation in Gaza caused by Hamas.
			